DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 5-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20180046874 A1) hereinafter referred to as Guo, in view of Chong et al. (US 20180182149 A1) hereinafter referred to as Chong.

Regarding claim 1, Guo discloses an electronic device (Guo, fig.2C #221, [0066], fig.9A ), comprising: at least one camera configured to capture images (Guo, fig.9B #954a and #954b); 5a display (Guo, [0056] display unit); a motion sensor configured to detect a movement of the electronic device in at least six-degrees-of-freedom (Guo, [0154] detection system 1300); at least one processor operatively connected with the at least one camera, the display, and the motion sensor; and 10at least one memory (Guo, fig.1 memory 122) operatively connected with the at least one processor, wherein the at least one memory stores instructions that, when executed (Guo, [0154] also see fig.1 processor 121), cause the at least one processor to: acquire a preview image (real world environment) captured by the at least one camera (Guo, [0059] capture a plurality of images of physical environments); set an object area and/or a space area in the preview image (Guo, [0155] marker); 15display the acquired preview image on the display (Guo, fig.13B); 
Guo does not disclose detect an input to the display using the touch input circuitry; determine whether the detected input requests application of an object-based drawing or a space-based drawing; and apply the object-based drawing or the space-based drawing to the to the acquired 20preview image according to the detected input.
Chong discloses an input to the display using the touch input circuitry; (Chong, [0098]) determine whether the detected input requests (Chong, fig.2 S260 first mode or second mode) application of an object-based drawing (Chong, [0114]-[0139]) or a (Chong, [0140]-[0142]); and apply the object-based drawing or the space-based drawing to the to the acquired 20preview image according to the detected input. (Chong, see fig.8)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Guo with the teachings of Chong since they are both analogous in image processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Guo with the teachings of Chong in order to freely implement a desired decoration.Regarding claim 11, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 11.Regarding claims 2 and 12. The electronic device of claim 1, wherein the instructions cause the at least one processor to: detect at least one object included in the preview image; (Chong, fig.4A-8) 25set an object area that corresponds to the detected at least one object; (Chong, [0139]) and set another area within the preview image different than the set object area as a space area. (Chong, [0099]-[0102] text area see fig.8)

Regarding claims 5 and 15. The electronic device of claim 1, wherein the instructions cause the at least one processor to: determine whether the object-based drawing or the space-based drawing is applied 15based on detecting one of an object-based drawing (Chong, fig.2 S260 mode determination)

Regarding claims 6 and 16. The electronic device of claim 1, wherein the instructions cause the at least one processor to: 20determine whether the object-based drawing or the space-based drawing is applied based on whether a starting position of the input is within the object area or the space area.  (Chong, [0127] and [0190])

Regarding claims 7 and 17. The electronic device of claim 1, wherein applying the object-based drawing further comprises: 25detecting an input of an AR object; (Chong, fig.S230) generating AR object information for the AR object by associating the AR object with an object depicted within the object area; (Chong, see fig.4A-8) and associating the generated AR object information with the depicted object, (Chong, abstract, [0014]) and storing the AR object information in the memory. (Chong, fig.2 #S265 and #S290) the AR feature is combination with Guo as disclosed in claim 1 from which this claim depends from.

Regarding claims 8 and 18. The electronic device of claim 1, wherein the instructions cause the at least one processor to: detect an object in the preview image; (Chong, fig.2 S210) 47acquire AR object information associated with the detected object; (Chong, fig.2 S250) display an AR object in association with the detected object, based on the acquired AR object information; (Chong, see abstract and [0014]) and change display of the AR object based on detecting movement of the detected object. (Guo, fig.13A)

Regarding claims 9 and 19. The electronic device of claim 1, wherein, applying the space-based drawing further comprises: generating a world coordinate system according to a position of the electronic device; (inherent because to identify coordinates, a coordinate system is present) detecting an AR object input; (Chong, [0014] receiving user input) 10determining coordinates of the AR object with respected to the generated world coordinate system; (Chong, [0014] identifying coordinate) and storing AR object information including the determined coordinates in the memory. (Chong, [0014] stored based identified coordinate)

Regarding claims 10 and 20. The electronic device of claim 1, wherein the instructions cause the at least 15one processor to: display an AR object to which the space-based drawing is applied on the preview image (Chong, see abstract and [0014]); detect a movement of the electronic device by the motion sensor; (Guo, [0035]) and change display of the AR object based on the detected movement of the electronic 20device. (Guo, [0065] warning display provided based movement)

Allowable Subject Matter
Claims 3, 4, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3 and 13, no prior art discloses alone or in combination the features “The electronic device of claim 2, wherein the instructions cause the at least 30one processor to: when a face or a planar surface is depicted in a region of the preview image where a drawing or memo is input to the preview image, detect the face or the planar surface depicted in the region as an object; or 46detect a second input identifying a user-designated area as an object.  

Regarding claims 4 and 14, no prior art discloses alone or in combination the features “The electronic device of claim 3, wherein the instructions cause the at least one processor to: 5when the face is detected in the preview image, set the face as a face object; extract information related to the face from the preview image; generate a plurality of plates each corresponding to a particular feature of the face based on the extracted face information, wherein each plate defines an area within the preview image on which AR objects are drawable; and 10set an object area based on the generated plurality of plates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:US 20130229389 A1 A method, system, and computer-readable storage medium are disclosed for simulation of an erodible tip. A brush tool representing an erodible media is modeled as a height map. Information is collected about a user manipulation of a stylus representing a stroke made on a virtual canvas with the brush tool. A mark to be made on the virtual canvas is determined dependent on the brush tool model and the collected information. The determined mark is rendered. A change in the height map of the brush tool due to the stroke is determined dependent on the brush tool model and the collected information. One or more subsequent marks are rendered in response to manipulation of the brush tool dependent on the determined change in the height map. Also discloses 6DOF motion detection.US 20150070274 A1 This disclosure relates generally to human-computer interfaces and, more particularly, to the technology for dynamic determining of location and orientation data of a head-mounted display worn by a user within a three-dimensional (3D) space. The location and orientation data constitute "six-degrees of freedom" (6DoF) data which may be used in simulation of a virtual reality or in related applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/21/2021